
	
		I
		111th CONGRESS
		1st Session
		H. R. 2234
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2009
			Mr. Engel (for
			 himself and Mr. Bartlett) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Science and Technology
			 and Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To enhance the energy security of the United States,
		  reduce dependence on imported oil, improve the energy efficiency of the
		  transportation sector, and reduce emissions through the expansion of grid
		  supported transportation.
	
	
		1.Short titleThis Act may be cited as the
			 Electric Transportation Advancement
			 Act of 2009.
		2.PurposesThe purposes of this Act are to enhance the
			 energy security of the United States, reduce dependence on imported oil,
			 improve the energy efficiency of the transportation sector, and reduce
			 emissions through the expansion of grid supported transportation, through
			 programs to—
			(1)develop, with
			 industry, research institutions, National Laboratories, and institutions of
			 higher education, projects to foster—
				(A)the
			 commercialization of plug-in electric drive vehicle technology for various
			 sizes and applications of vehicles; and
				(B)growth in
			 employment in the United States in electric drive design and manufacturing of
			 components and vehicles; and
				(2)optimize the
			 availability of the existing electric infrastructure for use in fueling light
			 duty transportation and other on-road and nonroad vehicles to minimize the use
			 of vehicles and equipment that use petroleum.
			3.Near-term
			 electric transportation
			(a)In
			 generalParagraph (1) of
			 subsection (c) of section 131 of the Energy Independence and Security Act of
			 2007 (42 U.S.C. 17011(c)(1)) is amended—
				(1)by striking
			 Act and inserting paragraph;
				(2)by
			 striking establish a program to provide grants and inserting
			 establish or maintain a competitive grant and revolving loan program to
			 provide grants and make loans; and
				(3)by adding the following new subparagraphs
			 at the end thereof:
					
						(A)Grant and loan
				selectionThe Secretary shall
				select grant and loan recipients based on the overall cost-effectiveness of a
				proposed qualified electric transportation project in reducing emissions of
				criteria pollutants, emissions of greenhouse gases, and petroleum usage.
						(B)Revolving
				loans
							(i)CriteriaThe
				Secretary shall establish criteria for the provision of loans under this
				subsection.
							(ii)FundingOf
				amounts made available to carry out this subsection, the Secretary shall use
				amounts not used to provide grants to make loans under this
				subsection.
							.
				
				(b)PriorityParagraph
			 (2) of subsection (c) of section 131 of the Energy Independence and Security
			 Act of 2007 (42 U.S.C. 17011(c)(2)) is amended by striking grants
			 under and inserting grants and loans under.
			4.Electric
			 transportation inventorySection 131 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17011) is amended by adding at the end the
			 following new subsection:
			
				(e)Market
				assessment programThe Secretary, in consultation with the
				Administrator and private industry, shall carry out a program—
					(1)to inventory and
				analyze existing electric transportation technologies and hybrid transportation
				technologies and markets; and
					(2)to identify and
				implement methods of promoting existing and emerging applications of electric
				transportation technologies and hybrid transportation
				technologies.
					.
				
		5.Electricity usage
			 program and certificationSection 131 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17011), as amended by section 4 of this Act, is
			 further amended by adding at the end the following new subsections:
			
				(f)Electricity
				usage program
					(1)In
				generalThe Secretary, in consultation with the Administrator and
				private industry, shall carry out a program—
						(A)to work with
				utilities to develop low-cost, simple methods of—
							(i)using off-peak
				electricity; or
							(ii)managing on-peak
				electricity use;
							(B)to develop systems
				and processes—
							(i)to
				enable plug-in electric drive vehicles to enhance the availability of emergency
				back-up power for consumers; and
							(ii)to work with
				utilities and other interested stakeholders to study and demonstrate the
				implications of the introduction of plug-in electric drive vehicles and other
				types of electric transportation technology on the production of electricity
				from renewable resources; and
							(C)to study and
				demonstrate the potential value to the electric grid to use the energy stored
				in on-board storage systems of plug-in electric drive vehicles to improve the
				efficiency and reliability of the grid generation system.
						(g)Plug-in hybrid
				electric vehicle and electric transportation technology certification
					(1)In
				generalFor the purpose of
				enabling the introduction of plug-in hybrid electric drive vehicles and
				electric transportation technology into commercial use, the Administrator shall
				develop, in consultation with industry, the Secretary, and the National
				Laboratories, a program to certify—
						(A)the emissions of
				criteria pollutants, fuel economy, and petroleum usage of plug-in hybrid
				electric drive vehicles; and
						(B)the emissions
				reductions, fuel economy improvements, and petroleum usage reductions from
				other forms of electric transportation technology.
						(2)CertificationThe
				certifications made pursuant to paragraph (1) shall include consideration
				of—
						(A)the entire vehicle propulsion system, not
				just the engine;
						(B)nightly off-board
				charging; and
						(C)different engine
				turn-on control strategies.
						(3)Task
				forceNot later than 6 months
				after the date of enactment of this subsection, the Administrator shall
				establish a task force representing auto manufacturers, truck manufacturers,
				National Laboratories, public agencies, utilities, and other interested
				stakeholders to recommend certification protocols for certifying—
						(A)the emissions,
				fuel economy, and petroleum usage of a wide variety of plug-in hybrid electric
				drive vehicles; and
						(B)the emissions
				reductions, fuel economy improvements, and petroleum usage reductions from
				other forms of electric transportation technology.
						(4)Public
				commentNot later than 2 years after the date of enactment of
				this subsection, the Administrator shall publish the certification protocols
				recommended pursuant to paragraph (3) for public comment.
					(5)Final
				protocolsNot later than 3
				years after the date of enactment of this subsection, the Administrator shall
				adopt and publish final certification protocols for certifying—
						(A)the emissions,
				fuel economy, and petroleum usage of a wide variety of plug-in hybrid electric
				drive vehicles; and
						(B)the emissions
				reductions, fuel economy improvements, and petroleum usage reductions from
				other forms of electric transportation technology.
						(6)Evaluation and
				modification of electric transportation technology protocols
						(A)EvaluationNot
				later than 2 years after the adoption of the certification protocols pursuant
				to paragraph (5), and every 2 years thereafter, the Administrator, in
				consultation with the Secretary, appropriate Federal agencies, and interested
				stakeholders shall evaluate and modify, as necessary, such certification
				protocols to ensure that—
							(i)for plug-in hybrid
				electric drive vehicles, such protocols accurately measure emissions, fuel
				economy, and petroleum usage of such vehicles; and
							(ii)for other forms of electric transportation
				technology, such protocols accurately measure emissions reductions, fuel
				economy improvements, and petroleum usage reductions from such
				technology.
							(B)ModificationThe
				Administrator shall modify such certification protocols for such plug-in hybrid
				electric drive vehicles and electric transportation technologies to realize the
				full potential of the benefits of such vehicles and technologies, in terms of
				reduction of emissions of criteria pollutants, reduction of energy use, and
				reduction of petroleum use. In modifying such certification protocols, the
				Administrator shall consider—
							(i)the entire vehicle propulsion system, not
				just the engine;
							(ii)nightly off-board
				charging, as applicable; and
							(iii)different engine
				turn-on control strategies.
							(7)Plug-in hybrid
				electric drive vehicleFor purposes of this subsection, the term
				plug-in hybrid electric drive vehicle means a light-duty,
				medium-duty, or heavy-duty on-road or nonroad vehicle that is propelled by any
				combination of—
						(A)an electric motor
				and on-board, rechargeable energy storage system capable of operating the
				vehicle in intermittent or continuous all-electric mode and that is
				rechargeable using an off-board source of electricity; and
						(B)an internal
				combustion engine or heat engine using any combustible
				fuel.
						.
		6.City
			 carsSection 131 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17011), as amended by sections
			 4 and 5 of this Act, is further amended by adding at the end the following new
			 subsection:
			
				(h)City
				Cars
					(1)In
				generalNot later than 1 year after the date of enactment of this
				subsection, the Secretary of Transportation in consultation with the Secretary,
				appropriate Federal agencies, and interested stakeholders in the public,
				private, and non-profit sectors, shall study, and submit a report to Congress
				on the benefits, including the petroleum savings of, and barriers to, the
				widespread deployment of a potential new class of vehicles known as City Cars
				with performance capability that exceeds that of low speed vehicles but is less
				than that of passenger vehicles, and that may be battery electric, fuel cell
				electric, or plug-in hybrid electric drive vehicles. Such study shall examine,
				and such report shall recommend, appropriate safety requirements for such
				vehicles based on patterns of usage. Such study shall examine the benefits and
				issues associated with limiting City Cars to a maximum speed of 35 mph, 45 mph,
				55 mph, or any other maximum speed, and such report shall make a recommendation
				regarding the maximum speed of such City Cars.
					(2)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out this
				subsection.
					.
				
		7.Transition to
			 fuel neutral EPA regulationsSection 131 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17011), as amended by sections 4, 5, and 6 of
			 this Act, is further amended by adding at the end the following new
			 subsection:
			
				(i)Transition to
				Fuel and Technology Neutral Regulations
					(1)FindingsThe Congress finds the following:
						(A)In light of
				advances in automotive engine technologies since the passage of the Clean Air
				Act (42 U.S.C. 7401 et seq.), it is necessary to modify the control of mobile
				source emissions pursuant to such Act to establish fuel and technology neutral
				mobile source emissions control programs.
						(B)Replacement of
				current emissions control requirements with a new fuel and technology neutral
				program that encourages use of the most fuel efficient and environmentally
				benign vehicles could include all vehicle technologies, including vehicles with
				spark-ignited engines, compression-ignited engines, and other engine types,
				dual fueled vehicles, flexible fuel vehicles, fuel cell electric vehicles,
				battery electric vehicles, plug-in hybrid electric vehicles, corded electric
				vehicle equipment, and other electric propulsion technologies.
						(2)Reports
						(A)Not later than 1
				year after the date of enactment of this subsection, the Administrator shall
				submit a report to Congress describing all of the fuel definitions and
				technology definitions specific to vehicles in Federal law and regulation and
				recommend how such definitions may be changed to be fuel and technology
				neutral.
						(B)Not later than 18
				months after the date of enactment of this subsection, the Administrator shall
				submit a report to Congress describing how petroleum reductions, emissions
				reductions, and reductions in full fuel cycle criteria pollutants may be
				incorporated into the fuel and technology neutral emissions reduction program
				required under paragraph (3), including any changes needed to existing law to
				achieve the purposes of the Electric Transportation Advancement Act of
				2009.
						(3)RulemakingNot
				later than 2 years after the submission of the report required under paragraph
				(2)(B), the Administrator shall adopt final rules to implement a fuel and
				technology neutral program to reduce tailpipe and evaporative emissions of
				criteria pollutants from mobile sources. Such program shall take effect not
				later than 10 years after the date of enactment of this subsection.
					(4)Fuel and
				technology neutral mobile source emission control programIn this subsection, the term fuel and
				technology neutral mobile source emissions control program means a fuel
				and technology neutral program described under paragraph (1)(B) that contains
				emissions controls for criteria pollutants from mobile sources and a
				credit-based compliance mechanism for manufacturers of mobile source
				technologies that is at least as protective of public health as the previous
				applicable emissions control program.
					(5)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary to carry out this
				subsection.
					.
		8.Research and
			 development diversificationSubsection (m) of section 641 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17231(m)) is amended by adding
			 at the end the following new sentence: Of amounts made available to
			 carry out the programs established under subsections (i), (j), and (k), not
			 more than 30 percent shall be awarded to the National
			 Laboratories..
		
